DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11 October 2021 has been entered. Claims 1, 7-8, and 28-30 have been amended. Claims 10-20 and 27 have been cancelled. No claims have been added. Claims 1-9, 21-26, and 28-30 are still pending in this application, with claims 1 and 8 being independent. The claim objections set forth in the previous office action mailed 15 September 2021 are overcome by Applicant’s amendment. 

Terminal Disclaimer
The terminal disclaimer filed on 11 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,865,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 21-26, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,724,718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons provided in the chart below for clarity of element to element claim mapping:

Claims of the instant Application 17/095,441
Claims of U.S. Patent No. 10,724,718 B2
Comparison
1. (Currently Amended) A bracket assembly comprising: an engagement element secured to a retrofit housing; and a bracket comprising: a planar portion lying in a first plane and having a circular segment and first and second linear segments, the first and second linear segments each being aligned along a singular bracket axis, distal ends of the first and second linear segments defining opposing ends of the planar portion, the circular segment being centered on the singular bracket axis and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening; and at least one torsion spring secured adjacent at least one of the opposing ends of the planar portion of the bracket, wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment, the engagement element is secured to the retrofit housing through the opening, and the 

2. (Original) The bracket assembly of Claim 1, wherein: the bracket assembly further comprises an attachment portion positioned at the one of the opposing ends of the planar portion, the attachment portion extending normal to the planar portion; and the torsion spring is secured to the attachment portion.  

3. (Original) The bracket assembly of Claim 1, wherein: the at least one torsion spring comprises two torsion springs;    the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the planar portion, the two attachment portions extending normal to the planar portion; and a respective one of the two torsion springs is secured to a respective one of the two attachment portions.  

4. (Previously Presented) The bracket assembly of Claim 1, wherein the planar portion of the bracket defines a bracket plane.  

5. (Previously Presented) The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a 

6. (Previously Presented) The bracket assembly of Claim 23, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.  

7. (Currently Amended) The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine; and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine.  

8. (Currently Amended) A bracket comprising: a planar portion lying in a first plane and having a circular segment and first and second linear segments, the first and second linear segments each being aligned along a singular bracket axis, distal ends of the first and second linear segments defining opposing ends of the planar portion, the circular segment being centered on the singular bracket axis and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, the first and second linear segments each intersecting and extending 

9. (Original) The bracket of Claim 8, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the planar portion, the two attachment portions extending normal to the planar portion; and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions.  

21. (Previously Presented) The bracket of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.  

22. (Previously Presented) The bracket of Claim 1, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.  

23. (Previously Presented) The bracket of Claim 5, wherein an outer surface of 

24. (Previously Presented) The bracket of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.  

25. (Previously Presented) The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.  

26. (Previously Presented) The bracket of Claim 8, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the planar portion of the bracket.  

28. (Currently Amended) The bracket of Claim 8, wherein the retrofit housing comprises at least one light engine having at least one LED package.  

29. (Currently Amended) The bracket of Claim 8, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being 

30. (Currently Amended) The bracket of Claim 8, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.


a) a bracket comprising a planar portion lying in a first plane and having first and second linear segments each aligned along a singular bracket axis and a circular segment centered on the singular bracket axis, 

b) the circular segment having an exterior perimeter of a first diameter and an interior perimeter, the interior perimeter being defined by an opening, 

c) proximal ends of the first and second linear segments each intersecting and in part defining opposing sides of the exterior perimeter of the circular segment, 

d) distal ends of the first and second linear segments extending outwardly beyond the exterior perimeter and defining opposing ends of the planar portion, 

e) a width of each of the first and second linear segments in the first plane and transverse to the singular bracket axis being less than the first diameter; 

f) a pair of torsion springs each secured adjacent respective ones of the opposing ends of the planar portion of the bracket and configured to mount the retrofit trim lighting device within a recessed housing; 

g) a retrofit housing comprising at least one light engine; and 

h) an engagement element secured to the retrofit housing through the opening of the bracket such that, when so secured, the retrofit housing and the bracket are rotatable relative to one another.

2. The retrofit trim lighting device of claim 1, wherein: 

i) the planar portion of the bracket defines a bracket plane, a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

3. The retrofit trim lighting device of claim 1, wherein: 

j) the pair of bracket further comprises two attachment 

4. The retrofit trim lighting device of claim 1, 

k) wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element having an outer surface, (b) the pass through portion is configured to be partially disposed within the opening, and (c) the outer surface is configured to engage with a peripheral surface of the opening.

5. The retrofit trim lighting device of claim 4, 

l) wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

6. The retrofit trim lighting device of claim 1, 

m) further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element and 

7. The retrofit trim lighting device of claim 6, 

n) wherein the frame is generally square or rectangular in shape.

8. The retrofit trim lighting device of claim 1, 

o) wherein the at least one light engine comprises at least one light emitting diode (LED) package.

9. The retrofit trim lighting device of claim 1, 

p) wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.

10. The retrofit trim lighting device of claim 1, 

q) further comprising one or more optical elements configured to condition light emitted by the at least one light engine.

11. The retrofit trim lighting device of claim 1, 

r) wherein the retrofit trim lighting device is configured to be mounted within a recessed lighting device receptacle.




1. (Currently Amended) A bracket assembly comprising: an engagement element secured to a retrofit housing (h); and a bracket comprising: a planar portion lying in a first plane and having a circular segment and first and second linear segments (a), the first and second linear segments each being aligned along a singular bracket axis (a), distal ends of the first and second linear segments defining opposing ends of the planar portion (d), the circular segment being centered on the singular bracket axis (a) and having an exterior perimeter and an interior perimeter (b), the interior perimeter being defined by an opening (b); and at least one torsion spring secured adjacent at least one of the opposing ends of the planar portion of the bracket (f), wherein: the first and second linear segments each intersect and extend outwardly from 

Regarding claim 2 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

2. (Original) The bracket assembly of Claim 1, wherein: the bracket assembly further comprises an attachment portion positioned at the one of the opposing ends of the planar portion (j), the attachment portion extending normal to the planar portion (j); and the torsion spring is secured to the attachment portion (j).  

Regarding claim 3 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

3. (Original) The bracket assembly of Claim 1, wherein: the at least one torsion spring comprises two torsion springs (f); the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the planar portion (j), the two attachment portions extending normal to the planar portion (j); and a respective one of the two torsion springs is secured to a 

Regarding claim 4 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

4. (Previously Presented) The bracket assembly of Claim 1, wherein the planar portion of the bracket defines a bracket plane (i).  

Regarding claim 5 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

5. (Previously Presented) The bracket assembly of Claim 1, wherein at least one of the engagement element and the retrofit housing comprises a pass through element (k), and the pass through portion is configured to be partially disposed within the opening (k).  

Regarding claim 6 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

6. (Previously Presented) The bracket assembly of Claim 23, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing (l).  

Regarding claim 7 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:



Regarding claim 8 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

8. (Currently Amended) A bracket (a) comprising: a planar portion lying in a first plane and having a circular segment and first and second linear segments (a), the first and second linear segments each being aligned along a singular bracket axis (a), distal ends of the first and second linear segments defining opposing ends of the planar portion (d), the circular segment being centered on the singular bracket axis (a) and having an exterior perimeter and an interior perimeter (b), the interior perimeter being defined by an opening (b), the first and second linear segments each intersecting and extending outwardly from the exterior perimeter (a and d); and an engagement element secured to a retrofit housing (h) through the opening such that the retrofit housing and the bracket are rotatable relative to one another (h).  



9. (Original) The bracket of Claim 8, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the planar portion (j), the two attachment portions extending normal to the planar portion (j); and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions (f and j).  

Regarding claim 21 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

21. (Previously Presented) The bracket of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane (i), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (i).  

Regarding claim 22 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

22. (Previously Presented) The bracket of Claim 1, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis (i).  

Regarding claim 23 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

23. (Previously Presented) The bracket of Claim 5, wherein an outer surface of the pass through element engages with a peripheral surface of the opening (k).  

Regarding claim 24 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

24. (Previously Presented) The bracket of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance (m).  

Regarding claim 25 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

25. (Previously Presented) The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners (p).  

Regarding claim 26 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

26. (Previously Presented) The bracket of Claim 8, wherein the bracket further comprises a pair of torsion 

Regarding claim 28 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

28. (Currently Amended) The bracket of Claim 8, wherein the retrofit housing comprises at least one light engine (g) having at least one LED package (o).  

Regarding claim 29 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

29. (Currently Amended) The bracket of Claim 8, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element (m), the frame being configured to provide an aesthetic appearance (m).  

Regarding claim 30 of the instant Applicant, U.S. Patent No. 10,724,718 B2 claims:

30. (Currently Amended) The bracket of Claim 8, wherein: a rotation axis passes through the center of the opening (i), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (i).

Therefore, although the conflicting claims are not identical, they are not 

It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use the teachings of claims 1-11 of U.S. Patent No. 10,724,718 B2 as a general teaching for the bracket assembly and bracket as claimed by claims 1-9, 21-26, and 28-30 of the present application. The instant claims obviously encompass the claimed invention of U.S. Patent No. 10,724,718 B2 and only differ in terminology. To the extent that the instant claims are broadened and therefore, generic to the claimed invention of U.S. Patent No. 10,724,718 B2, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has previously been claimed in a copending application.






Response to Arguments
Applicant’s arguments with respect to claims 1-9, 21-26, and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant’s amendments to claims 1 and 8 cancelling previously claimed subject matter has broadened the scope of the claimed invention, thus necessitating the double patenting rejection set forth in the instant office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896